Name: COMMISSION REGULATION (EEC) No 1811/93 of 7 July 1993 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1731/92
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 8 . 7. 93 Official Journal of the European Communities No L 166/ 11 COMMISSION REGULATION (EEC) No 1811/93 of 7 July 1993 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1731/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1 249/89 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Direc ­ tive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as last amended by Regulation (EEC) No 1 059/91 (4) ; Whereas, in view of the results of the census of December 1992 the weighting coefficients fixed by Commission Regulation (EEC) No 1731 /92 (^ should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto. Article 2 Regulation (EEC) No 1731 /92 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 223, 16. 8 . 1976, p. 4. (4) OJ No L 107, 27. 4. 1991 , p. 11 . 0 OJ No L 179, 1 . 7 . 1992, p. 114. No L 166/12 Official Journal of the European Communities 8 . 7. 93 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 6,4 Denmark 9,5 Germany 24,2 Greece 1 ,0 Spain 1 6,6 France 11,5 Ireland 1 ,3 Italy 7,6 Luxembourg 0,1 Netherlands 1 2,5 Portugal 2,3 United Kingdom 7,0